Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a US Non-Provisional patent application of US Provisional application 62/923,083, filed on 10/18/2019.
Claims 1-19 are currently pending in the instant application.
The claims set filed on 10/16/2020 is acknowledged. 

Election/Restriction
Applicant's election with traverse of Group I, Claims 1-14, drawn to a method of making a gamma-hydroxy amino acid, the method comprising contacting an aldehyde-containing substrate, an amino acid, and an unnatural, mutated UstD enzyme having at least 50% sequence identity but less than 100% sequence identity to a wild- type UstD enzyme as shown in SEQ. ID. NO: 1, under conditions and for a time sufficient to react at least a portion of the aldehyde-containing substrate with at least a portion of the amino acid, to yield a gamma-hydroxy amino acid product, and SEQ ID NO: 9 as species in the response filed on 02/18/2022 is acknowledged.  
Arguments: The traversal is on the ground(s) that restriction is proper only if the restricted claims are independent or patentably distinct and there is serious burden placed on the Office if restriction is not required (MPEP $803). The burden is on the Office to provide reasons and/or examples to support any conclusion of patentable distinctness between the restricted claims (MPEP §803). Applicant traverses the restriction requirement on the grounds that the Office has not carried the burden of providing any reason and/or example to support the conclusion that the claims of the restricted groups are, in fact, distinct. Applicants also argue that the Office has characterized the relationship between Groups II and I as product and process of use. Citing MPEP §806.05(h), the Office states that the inventions can be shown to be distinct if either or both of the following can be shown: (1) that the process as claimed can be practiced with another materially different product; or (2) that the product as claimed can be used in a materially different process. The Office goes on to state that, in the instant case, protein can be used for the materially different process of inducing an antibody. Applicants submit that the reason offered by the Office is insufficient to support a conclusion of patentable distinctness between the restricted claims. The Office has provided no indication as to the means for, or the feasibility of, using the claimed product in the fashion mentioned. Nor has the Office indicated how the use it proposes for the product of Group II is materially different from the method recited in the claims of Group I. Accordingly, because the Office has not carried the burden of providing technologically sound reasons or examples for concluding that the claims of the restricted groups are patentably distinct, the restriction requirement is improper and should be withdrawn. The Office has characterized the relationship between Groups III and II, and Groups III and I as being unrelated. With respect to Groups III and II, the Office states that the DNAs of Group III, and the proteins of Group II, each comprises a chemically unrelated structure capable of separate manufacture, use and effect. With respect to Groups III and I, the Office states that inventions polynucleotides of Group III are unrelated to the method of Group I as they are neither used nor made by the method of Group I. Applicants respectfully traverse each of these restrictions. For claims to be found unrelated, the Office must show both that the claims are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects. Applicants traverse each of these restriction requirements because the Office has not shown how the claims amount to different modes of operation, different functions, or different effects; nor has the Office articulated how the claims incapable of use together. Consequently, because the Office has not carried its burden to establish that the groups of claims as identified are unrelated, Applicants submit that the restrictions between Groups III and II, and Groups III and I are all improper. Withdrawal of these restriction requirements are now respectfully requested. Applicants further argue that an election of species requirement is proper only if the restricted species are independent or patentably distinct and there is serious burden placed on the Office if an election is not required (MPEP §803). The burden is on the Office to provide reasons and/or examples to support any conclusion of patentable distinctness between the restricted species (MPEP §803). Applicants respectfully traverse the election of species requirement on the grounds that the Office has not carried the burden of providing any reason and/or example to support the conclusion that the restricted species are, in fact, distinct, and that there is serious burden on the Office if the election of species is not required.
Response: This is not found persuasive because while the search necessary for examination of Groups I, II and III may overlap it is not coextensive, and all the groups are independent and distinct product and method of use thereof and the three Groups have different CPC Class/Subclass, such as CPC C12P13/12; CPC C12N9/13 and CPC C12N15/52, and searching all the Groups would impose a serious search burden to the Examiner and Office. Besides, the inventions are distinct, each from the other because of the following reasons: 1) The DNAs of Group III, and the proteins of Group II, are each comprises a chemically unrelated structure capable of separate manufacture, use and effect. The DNAs of Group III comprise unrelated nucleic acid sequences and the proteins of Group II, are each comprises unrelated amino acid sequences. The DNA has other utility besides encoding the proteins such as hybridization or probe preparation; and the proteins can be made by another method such as isolation from natural sources or chemical synthesis. 2) Inventions II and I are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)). 	In the instant case protein can be used for the materially different process of inducing an antibody. 3)  Inventions polynucleotides of Group III are unrelated to the method of Groups I as they (DNAs) are neither used nor made by the method of Groups I. 
The nucleic acid and/or proteins species of Group (A)-(J) are unrelated species.  Inventions (species) are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case the different protein species represent structurally different polypeptides and polynucleotide encoding them. Therefore, where structural identity is required, such as for hybridization or expression or antibody binding, the different sequences have different effects. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). Furthermore, the search is not limited to only patent database but also includes large non-patent databases, and searching Groups I, II and III and analyzing the vast search results from both patent and non-patent databases imposes a serious burden on the Examiner. Restriction is clearly permissible even among related inventions as defined in MPEP 808, and 35 U.S.C. 121 allows restriction of inventions, which are independent or distinct.  
Regarding species election, the examiner clearly indicated in the previous Office action that the proteins species of Group (A)-(J) are unrelated species chemically and structurally.  Inventions (species) are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case the different protein species represent structurally different polypeptides and polynucleotide encoding them. Therefore, where structural identity is required, such as for hybridization or expression or antibody binding, the different sequences have different effects. The Examiner further pointed out that- There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Furthermore, the examiner only asked for electing a single species rather than election as invention of sequences recited in a Markush group style claim, and MPEP 803.02 clearly indicates that species election is valid (see, Copy of MPEP 803.02 as shown below). 
803.02 Election of Species Requirements – Markush Claims [R-10.2019]
I. MARKUSH CLAIMS
A "Markush" claim recites a list of alternatively useable members. In re Harnisch, 631 F.2d 716, 719-20, 206 USPQ 300, 303 (CCPA 1980); Ex parte Markush, 1925 Dec. Comm'r Pat. 126, 127 (1924). The listing of specified alternatives within a Markush claim is referred to as a Markush group or a Markush grouping. Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196 (Fed. Cir. 2003)(citing to several sources that describe Markush groups).
When examining a Markush claim, the examiner may generally choose to require a provisional election of species from among patentably indistinct species or patentably indistinct groups of species. See subsection III, below. The applicant’s election serves as a starting point for the search and examination of the claim.
See MPEP § 2117 for a general discussion of Markush claims, guidance and examples regarding the determination of whether a Markush grouping is proper, and rejections on the basis that a claim contains an improper Markush grouping. A rejection based on an improper Markush grouping should be made in an Office action on the merits. In certain circumstances, both a provisional election of species requirement and an improper Markush grouping rejection may apply to the same claim.
See MPEP § 2111.03, subsection II, and MPEP § 2173.05(h) for a discussion of Markush claims and compliance with the definiteness requirement of 35 U.S.C. 112(b).
II. PROPER MARKUSH GROUPING
Pursuant to the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162 (February 9, 2011), a Markush grouping is proper if: (1) the members of the Markush group share a "single structural similarity," and (2) the members share a common use. Id. (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)).
Where a Markush grouping describes part of a combination or process, the members following "selected from the group consisting of" (or a similar introductory phrase) must be substitutable, one for the other, with the expectation that the same intended result would be achieved. Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1357, 119 USPQ2d 1773, 1779 (Fed. Cir. 2016)("It is generally understood that … the members of the Markush group … are alternatively usable for the purposes of the invention … .")(citations omitted). Where a Markush grouping describes part of a chemical compound, regardless of whether the claim is limited to a compound per se or the compound is recited as part of a combination or process, the members following "selected from the group consisting of" (or similar introductory phrase) need not share a community of properties themselves; the propriety of the grouping is determined by a consideration of the compound as a whole. See Harnisch, 631 F.2d at 722, 206 USPQ at 305 ("in determining the propriety of a Markush grouping the compounds must be considered as wholes and not broken down into elements or other components").
See MPEP § 2117 for guidance and examples regarding the determination of whether a Markush grouping is proper.
In accordance with the principles of compact prosecution, if the examiner determines that one or more claims appear to include an improper Markush grouping (see MPEP § 2117), the examiner should require the applicant to elect a species. Note that if a written provisional election of species requirement must be made separate from the first Office action on the merits, it should not include a rejection on the basis of an improper Markush grouping. Any appropriate improper Markush grouping rejection should be made in an Office action on the merits.
III. ELECTION OF SPECIES PRACTICE FOR MARKUSH CLAIMSA. Overview
Markush claims recite a plurality of alternatively usable substances or members. In most cases, a recitation by enumeration is used because there is no appropriate or true generic language. A Markush claim may include independent and distinct inventions. This is true where two or more of the members are so unrelated and diverse that a prior art reference anticipating the claim with respect to one of the members would not render the claim obvious under 35 U.S.C. 103 with respect to the other member(s). In applications containing a Markush claim that encompasses at least two independent or distinct inventions, the examiner may require a provisional election of a single species (or grouping of patentably indistinct species) prior to examination on the merits, with one exception. If the members of a proper Markush group are sufficiently few in number or so closely related that a search and examination of the entire claim can be made without serious burden, the examiner must examine all the members of the Markush group in the claim on the merits, even though they may be directed to independent and distinct inventions. In such a case, the examiner will not require provisional election of a single species. See MPEP § 808.02
An examiner should set forth a requirement for election of a single disclosed species (or a grouping of patentably indistinct species) in a Markush claim using form paragraph 8.01 when claims limited to species are present or using form paragraph 8.02 when no species claims are present. See MPEP § 808.01(a) and § 809.02(a). If a Markush claim depends from or otherwise requires all the limitations of another generic or linking claim, see MPEP § 809.
Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability. Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298, 92 USPQ2d 1163, 1171 (Fed. Cir. 2009)(the entire element is disclosed by the prior art if one alternative in the Markush group is in the prior art).
If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration. As an example, in the case of an application with a Markush claim drawn to the compound X-R, wherein R is a radical selected from the group consisting of A, B, C, D, and E, the examiner may require a provisional election of a single species, XA, XB, XC, XD, or XE. The Markush claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species.
If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.
If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping. See subsection III.C.2, below, for additional guidance.
Should applicant, in response to a rejection of a Markush claim, overcome the rejection by amending the Markush claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush claim will be examined again. The examination will be extended to the extent necessary to determine patentability of the Markush claim. In the event prior art is found during this examination that anticipates or renders obvious the amended Markush claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.
B. Provisional Election of Species
If a claim that includes a Markush grouping reads on two or more patentably distinct inventions, a provisional election of species requirement may be made at the examiner’s discretion. When making such a requirement, the examiner will require the applicant to elect a species or group of patentably indistinct species for initial search and examination. The examiner should not require provisional election between species that are not patentably distinct, or when the Markush group is proper and there would be no serious burden if the species were examined together. The examiner should not invite the applicant to elect any group of species that would clearly be rejectable either as an improper Markush grouping or under 35 U.S.C. 112(a) if presented in a separate claim.
In accordance with current practice, when an examiner chooses to require a provisional election of species, in most cases the examiner should call the applicant to request a telephonic election. See MPEP § 812.01. If the applicant elects by telephone, form paragraph 8.23 should be used in the next Office action on the merits. The examiner should note whether the election was made with or without traverse. If a rejection on the basis of an improper Markush grouping is to be made, it should be done in the first Office action on the merits with the written provisional election of species requirement.
If a written provisional election of species requirement is made prior to the first Office action on the merits, it should not include a rejection on the basis of an improper Markush grouping. Any appropriate improper Markush grouping rejection should be made in an Office action on the merits. If during prosecution a new claim is added that includes an improper Markush grouping, or an existing claim is amended to include an improper Markush grouping, the examiner may require provisional election of species at that time, in the same action as any appropriate rejections . Include form paragraph 8.23.01 if the applicant declined to elect by telephone.
C. Initial Examination of Elected Species1. Rejection of Claims to Elected Species
Examination on the merits begins after the applicant’s election. If the elected species or group of patentably indistinct species is anticipated by or obvious over the prior art, an appropriate art-based rejection of any claim that reads on the elected species or group of patentably indistinct species should be made. Non-prior art rejections that apply to the elected species or group of patentably indistinct species should also be made. If the election was made with traverse, it should be treated in accordance with MPEP § 821.01.
If the Markush grouping was improper, a rejection on the basis of there being an improper Markush grouping should be made as described in MPEP § 2117. The examiner should use form paragraph 8.40 to make the improper Markush grouping rejection and to advise the applicant of the species that do not belong to a proper Markush grouping that includes the elected species. The form paragraph also serves to advise the applicant that a rejection on the basis of there being an improper Markush grouping is an appealable rather than a petitionable matter.
Example 1.
A claim is drawn to a proper Markush grouping of species A, B, or C. The three species are patentably distinct, and the examiner requires a provisional election. Species A is elected. The examiner rejects species A over prior art, and indicates that species B and C have not been searched and examined. Use form paragraph 8.01 or 8.02 as appropriate to set forth the election requirement.
Example 2.
A claim is drawn to a Markush grouping of species A, B, C, D, or E. The five species are patentably distinct, and the examiner requires a provisional election. The grouping of species A, B, or C is a proper Markush grouping. However, the grouping of species A, B, C, D, or E is not a proper Markush grouping. Species A is elected. The examiner rejects species A over prior art, and indicates that species B, C, D, and E have not been searched and examined. Use form paragraph 8.01 or 8.02 as appropriate to set forth the election requirement. The examiner should also reject the claim on the basis of there being an improper Markush grouping using form paragraph 8.40. The improper Markush grouping rejection should indicate that species D and E do not belong to the proper Markush grouping of species A, B, or C.
2. Elected Species in Proper Markush Grouping Allowable over the Prior Art
If the elected species or group of patentably indistinct species is not anticipated by or obvious over the prior art, the examiner should extend the search and examination to a non-elected species or group of species that falls within the scope of a proper Markush grouping that includes the elected species. The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made. The examiner need not extend the search beyond a proper Markush grouping. In other words, the examiner need not extend the search to any additional species that do not share a single structural similarity and a common use with the elected species (i.e., do not belong to the same recognized physical or chemical class or to the same art-recognized class and/or do not have a common use and/or do not share a substantial structural feature of a chemical compound and a use that flows from the substantial structural feature). The examiner should continue examination of the Markush claim to determine whether it meets all other requirements of patentability (e.g., 35 U.S.C. 101 and 112, nonstatutory double patenting, and proper Markush grouping).
In the interest of compact prosecution, the examiner should ensure that the record is clear as to which species have been searched and have been found allowable over the prior art. The examiner should indicate that the provisional election of species requirement has been modified if additional species beyond the elected species have been searched and determined to be allowable over the prior art. The examiner should indicate that the provisional election of species requirement has been withdrawn if the full scope of the Markush grouping has been searched and been determined to be allowable over the prior art. Note that the examiner can only make or maintain any restriction requirement if there would be serious burden. Clarity of the record with regard to the provisional election of species requirement is critical to proper application of 35 U.S.C. 121 in later divisional applications.
If a Markush grouping as set forth in a claim is proper and election of species has been required, the examiner must continue to search the species of the claim unless the claim has been found to be unpatentable over prior art. An examiner may not (such as by way of an Ex parte Quayle action or a Notice of Non-Responsive Amendment) seek to require an applicant to limit the scope of a claim that is directed to a proper Markush group to a subset of species that falls within the scope of the claim in the absence of a rejection of the claim for not complying with the requirements for patentability (e.g., 35 U.S.C. 101, 102, 103, and 112, and nonstatutory double patenting).


The MPEP 803.02 further stated that “2. Elected Species in Proper Markush Grouping Allowable over the Prior Art: If the elected species or group of patentably indistinct species is not anticipated by or obvious over the prior art, the examiner should extend the search and examination to a non-elected species or group of species that falls within the scope of a proper Markush grouping that includes the elected species. The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made. The examiner need not extend the search beyond a proper Markush grouping. In other words, the examiner need not extend the search to any additional species that do not share a single structural similarity and a common use with the elected species (i.e., do not belong to the same recognized physical or chemical class or to the same art-recognized class and/or do not have a common use and/or do not share a substantial structural feature of a chemical compound and a use that flows from the substantial structural feature). The examiner should continue examination of the Markush claim to determine whether it meets all other requirements of patentability (e.g., 35 U.S.C. 101 and 112, nonstatutory double patenting, and proper Markush grouping)”.

Furthermore, the proteins species of Group (A)-(J) having ten amino acid sequences and are different among each other chemically and structurally, and the ten (10) polypeptide sequences and corresponding ten (10)  polynucleotides sequences needed to be searched to accurately examining the claimed invention, i.e. total 20 sequences and each of the sequences requires 8 databases search (.rag, .rup, .rpr, .rai, ..rapm, .rapn, .rapbm and .rapbn for polypeptide sequence), and thus, total 80 databases search for only polypeptides and 80 databases search for only polynucleotides of total 80+ 80 = 160 databases search, and each of the sequences in each of the databases has to analyze by manually by looking through the eyes with special attention to relevancy to the subject matter of the claimed invention with priority date, as well as if there is any variant claimed, which would create a serious search burden to the Office and as well as to the examiner. Furthermore, applicants are reminded that species election is just for beginning of the examination, but not for sequence elimination. Attorney Docket No.: SG0136-US-CON Inventor: Conradie et al. Serial No.: 16/947,598 

The requirement is still deemed proper and is therefore made FINAL.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-14 are present for examination.


Priority
Acknowledgement is made of applicants claim for priority of US Provisional application 62/923,083, filed on 10/18/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of 1449 is enclosed herewith.
Drawings
Drawings submitted on 10/16/2020 are accepted by the Examiner.

Claim Objections
Claims 1, 4, 7, 10, 13 and 14 are objected to in the recitation “UstD”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claims 1, and 13 are objected to in the recitation “SEQ. ID. NO:”; which should be changed to “SEQ ID NO:”. Appropriate correction is required.
Claims 14 is objected to in the recitation “SEQ. ID. NOS:”; which should be changed to “SEQ ID NOs:”. Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 1 is indefinite in the recitation “portion” in the context of aldehyde-containing substrate or amino acid, in making gamma-hydroxy amino acid, wherein the phrase “portion”, in the context of aldehyde containing substrate, which is a relative term, and that renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b), part (I). Clarification is required. 
Claims 1-14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 1 is indefinite in the recitation “portion” in the context of amino acid in making gamma-hydroxy amino acid, wherein the phrase “portion” is a relative term, which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b), part (I). Clarification is required. 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-13 are directed to a method of making a gamma-hydroxy amino acid, the method comprising contacting an aldehyde-containing substrate, an amino acid, and an unnatural, mutated UstD enzyme having at least 50% sequence identity but less than 100% sequence identity to a wild- type UstD enzyme as shown in SEQ. ID. NO: 1, under conditions and for a time sufficient to react at least a portion of the aldehyde-containing substrate with at least a portion of the amino acid, to yield a gamma-hydroxy amino acid product.
The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993).  To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).
University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lily and Enzo Biochemical to methods of using products, wherein said products lack adequate written description.  While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrase above).
Thus, Claims are drawn to a method of making any gamma-hydroxy amino acid having any structural feature, the method comprising contacting any aldehyde-containing substrate having any structural feature, any amino acid having any structural feature, and any unnatural, mutated UstD enzyme derived from any unknown sources having any structural feature, and that comprises at least 50% sequence identity but less than 100% sequence identity to a wild- type UstD enzyme as shown in SEQ. ID. NO: 1, i.e. 50% non-identity that encompasses many unnatural or mutated UstD enzyme derived from any unknown sources having any structural feature that encompasses many mutants, variants, and fragments thereof, which can have wide variety of unknown structures, i.e. lacking Structure-Function correlation, which is required for fulfilling Written Description requirement..  
Claims are drawn to very broadly a method of making any gamma-hydroxy amino acid having any structural feature, the method comprising contacting any aldehyde-containing substrate having any structural feature, any amino acid having any structural feature, and any unnatural, or mutated UstD enzyme having at least 50% sequence identity but less than 100% sequence identity to a wild- type UstD enzyme as shown in SEQ. ID. NO: 1, i.e. 50% non-identity that encompasses many unnatural or mutated UstD enzyme derived from any unknown sources having any structural feature that encompasses many mutants, variants, and fragments thereof, which can have wide variety of unknown structures,   whose structures are not fully described in the specification, i.e. lack of Structure-Function correlation. No information, beyond the characterization of few gamma-hydroxy amino acids, aldehyde-containing substrates, and few unnatural, or mutated UstD enzymes has been provided, which would indicate that applicants had possession of the claimed genus of gamma-hydroxy amino acid, aldehyde-containing substrate, amino acid, and unnatural, or mutated UstD enzyme. The specification does not contain sufficient disclosure of the structure with function of all the gamma-hydroxy amino acids, aldehyde-containing substrates, and unnatural, or mutated UstD enzymes or proteins within the scope of the claimed genus. The genus of chemicals or polypeptides claimed is a large variable genus including many derivatives, many mutants, variant and fragments thereof, which can have wide variety of structures. Therefore, many structurally unrelated gamma-hydroxy amino acids, aldehyde-containing substrates, and unnatural, or mutated UstD enzymes within the scope of these claims. The specification discloses the structure of only few representative species of the claimed genus, which is insufficient to put one of skill in the art in possession of the attributes and features of all species within the claimed genus. Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

B. 	Scope of Enablement
Claims 1-13 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of making a gamma-hydroxy amino acid, the method comprising contacting an aldehyde-containing substrate benzaldehyde, an amino acid L-aspartate, and an unnatural, mutated UstD enzyme having at least 95% sequence identity but less than 100% sequence identity to a wild- type UstD enzyme as shown in SEQ. ID. NO: 1, to yield a gamma-hydroxy amino acid product, does not reasonably provide enablement for a method of making any gamma-hydroxy amino acid having any structural feature, the method comprising contacting any aldehyde-containing substrate having any structural feature, any amino acid having any structural feature, and any unnatural, or mutated UstD enzyme having at least 50% sequence identity but less than 100% sequence identity to a wild- type UstD enzyme as shown in SEQ. ID. NO: 1, i.e. 50% non-identity that encompasses many unnatural or mutated UstD enzyme derived from any unknown sources having any structural feature that encompasses many mutants, variants, and fragments thereof, which can have wide variety of unknown structures.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731,737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 
(1) quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence and absence of working examples, (4) the nature of the invention, (5) the state of prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breath of the claims. The factors, which have, lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed below:
The breadth of the claims:
Claims are so broad as to encompass a method of making any gamma-hydroxy amino acid having any structural feature, the method comprising contacting any aldehyde-containing substrate having any structural feature, any amino acid having any structural feature, and any unnatural, or mutated UstD enzyme having at least 50% sequence identity but less than 100% sequence identity to a wild- type UstD enzyme as shown in SEQ. ID. NO: 1, i.e. 50% non-identity that encompasses many unnatural or mutated UstD enzyme derived from any unknown sources having any structural feature that encompasses many mutants, variants, and fragments thereof, which can have wide variety of unknown structures. The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of chemicals and enzymes or proteins including many mutants, variants and fragments broadly encompassed by the claims.  In the instant case the disclosure is limited to benzaldehyde, L-aspartate and UstD enzyme of the amino acid sequence of SEQ ID NO: 1.  
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art:
The amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, the polynucleotide or gene encoding protein which is 50% identical to SEQ ID NO: 1, i.e. 50% comprises many UstD enzymes and many mutants, variants and fragments thereof. The art clearly teaches the high level of unpredictability with regard to the effect of structural changes in a protein's activity when no guidance/knowledge as to which amino acids are required for activity has been provided. While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  Whisstock et al. (2003) teach that prediction of protein function from sequence and structure is a difficult problem because homologous proteins often have different functions (see abstract). In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple point mutations or substitutions. Similarly, at the time of the invention, there was a high level of unpredictability associated with altering a polypeptide sequence with an expectation that the polypeptide will maintain the desired activity. The teachings of Whisstock et al. are further supported by the teachings of Witkowski et al. (1999), where it is shown that even small amino acid changes result in enzymatic activity changes. 
The amount of direction or guidance presented and the existence of working examples:
The specification discloses a method of making a gamma-hydroxy amino acid, the method comprising contacting an aldehyde-containing substrate benzaldehyde, an amino acid L-aspartate, and an unnatural, mutated UstD enzyme having at least 95% sequence identity but less than 100% sequence identity to a wild- type UstD enzyme as shown in SEQ. ID. NO: 1, to yield a gamma-hydroxy amino acid product.  However, the specification fails to provide any clue as to the structural elements required in a protein having 50% identity to SEQ ID NO: 1, i.e. 50% non-identity to SEQ ID NO: 1 or which are the structural elements in the UstD enzyme or protein having 50% non-identity to SEQ ID NO: 1 known in the art that are essential for any protein to display UstD enzymatic activity. No correlation between structure and function has been presented.
The specification does not support the broad scope of the claims which encompass a method of making any gamma-hydroxy amino acid having any structural feature, the method comprising contacting any aldehyde-containing substrate having any structural feature, any amino acid having any structural feature, and any unnatural, or mutated UstD enzyme having at least 50% sequence identity but less than 100% sequence identity to a wild- type UstD enzyme as shown in SEQ. ID. NO: 1, i.e. 50% non-identity that encompasses many unnatural or mutated UstD enzyme derived from any unknown sources having any structural feature that encompasses many mutants, variants, and fragments thereof, which can have wide variety of unknown structure because the specification does not establish: (A) regions of the protein structure which may be modified without effecting decarboxylation activity and; (B) the general tolerance of UstD polypeptide to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any UstD enzyme or  polypeptides amino acid residues with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
The quantity of experimentation required practicing the claimed invention based on the teachings of the specification:
While methods of generating or isolating variants of a polynucleotide were well known in the art at the time of invention, it is not routine in the art to screen by trial and error process for (1) all or any protein which is 50% identical to SEQ ID NO: 1, (2) an essentially infinite number of mutations of any UstD protein sequence. The amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple point mutations or substitutions. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including a method of making any gamma-hydroxy amino acid having any structural feature, the method comprising contacting any aldehyde-containing substrate having any structural feature, any amino acid having any structural feature, and any unnatural, or mutated UstD enzyme having at least 50% sequence identity but less than 100% sequence identity to a wild- type UstD enzyme as shown in SEQ. ID. NO: 1, i.e. 50% non-identity that encompasses many unnatural or mutated UstD enzyme derived from any unknown sources having any structural feature that encompasses many mutants, variants, and fragments thereof, which can have wide variety of unknown structure. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of UstD protein for producing gamma-hydroxy amino acid having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Therefore, taking into consideration the extremely broad scope of the claims, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention. Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.

Conclusion
Status of the claims:
Claims 1-14 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656